PER CURIAM: *
The attorney appointed to represent Loy Kyle Epting has moved for leave to *304withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Epting has not filed a response. Our independent review of the counsel’s brief and the record discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *304published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.